Citation Nr: 0920151	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  98-18 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
October 1944.

In a June 2007 decision, the Board denied the Veteran's claim 
for a higher initial evaluation for service-connected PTSD.  
The Veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In November 2008, the 
Court vacated the June 2007 Board decision and remanded the 
matter for readjudication consistent with its decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court found that the November 2001, January 2002, and 
March 2002 VA examinations were inadequate and did not comply 
with the Board's February 2001 remand order.  See 38 C.F.R. 
§ 4.2 (2008); see also Stegall v. West, 11 Vet. App. 268, 
270-71.  Thus, the Board must now remand this case for a new 
VA examination.

Specifically, the Court found that the prior examinations did 
not adequately explain the meaning of the global assessment 
of function (GAF) score and what symptoms the Veteran 
exhibits that warrant such a score.  Secondly, the prior 
examinations did not explain what effect the Veteran's PTSD 
has on his ability to work.  The RO should be especially 
vigilant in ensuring that the new VA examination adequately 
addresses these points.

The Board reminds the Veteran that when a claimant fails to 
appear for a scheduled reexamination pursuant to a claim for 
an increased rating, 38 C.F.R. § 3.655(b) dictates that the 
claim be denied unless the appellant has good cause for his 
failure to appear.  Engelke v. Gober, 10 Vet. App. 396, 399 
(1997).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant or death 
of an immediate family member.  See 38 C.F.R. § 3.655(a) 
(2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain any outstanding VA treatment 
records and associate with the claims 
file.

2.  After the aforementioned documents 
have been obtained, the RO should schedule 
the appellant for an examination by a 
psychiatrist to determine the nature and 
extent of his service-connected PTSD.  The 
entire claims file must be made available 
to the examiner for use in the record 
review.  The psychiatrist should review 
the appellant's entire psychiatric history 
in order to construct an overall picture 
of his psychiatric status over the years, 
to include any impairment of memory, 
cognitive abilities and intellectual 
functioning.  All appropriate testing 
should be accomplished.

The examiner should identify all 
psychiatric conditions that have been 
present and distinguish conditions that 
are acquired from conditions that are of 
developmental or congenital origin, if 
any.  To the extent possible, the 
psychiatrist should indicate the 
historical degree of impairment due to 
PTSD, and any disorders due to PTSD or 
service, as opposed to that due to other 
psychiatric disorders, age-related 
cognitive decline and/or physical 
disabilities.  The psychiatrist should 
express an opinion, with degree of medical 
probability expressed, as to what portion 
of the appellant's psychiatric 
symptomatology is attributable to only his 
PTSD.

Based on a review of the claims file and 
the examination findings, the examiner is 
in particular requested to offer an 
opinion regarding the following questions:  
(1) What is the severity of each diagnosed 
psychiatric disorder?; (2) How and to what 
extent does each diagnosed psychiatric 
disorder affect the appellant's ability to 
work?; (3) To what extent, if any, has the 
appellant's PTSD aggravated any co-
existing psychiatric disorder?  The 
examiner should describe how the symptoms 
of the service-connected PTSD have 
affected the appellant's social and 
industrial capacity.  If the impairment 
associated with the PTSD cannot be 
distinguished from that caused by any non-
service-connected condition, the examiner 
should so state and explain the reasons 
for that conclusion.

Based upon the review of the record, the 
psychiatrist should provide a Global 
Assessment of Functioning (GAF) Score 
indicating the level of impairment 
produced by the service-connected PTSD, 
and any disorders due to PTSD or service, 
for the years from 1993 to the present.  
It is imperative that the psychiatrist 
also provide a definition of the GAF score 
for purposes of due process under Thurber 
v. Brown, 5 Vet. App. 119 (1991).

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefit sought 
on appeal is not granted, the Veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



